EXHIBIT C
                                                                                       (37) Chicas Cabaret - Photos
                                                                                                                            Chicas Cabaret
                                                                                                                             Like This Page · May 11, 2015 ·
                                                                                                                      ESTA NOCHE VEN Y DISFRUTAR UNA
                                                                                                                      NOCHE ESPECIALMENTE POR NOS
                                                                                                                      LATINOS!!! EN VIVO DESDE MEGA 101, DJ
                                                                                                                      GERALDO EN LA MEZCLA,TOCANDO SUS
                                                                                                                      CANCIONES FAVORITA Y TODAS LAS
                                                                                                                      CHICAS BELLAS QUE TE DESEAS!!!!
                                                                                                                      Chicas Cabaret
                                                                                                                      9924 N Freeway
                                                                                                                      Houston.TX 77036
                                                                                                                      See Translation
                                                                      JESSICA BURCIAGA
https://www.facebook.com/chicascabarethouston/photos/a.784961968196262.1073741829.775227042503088/1110052115687244/?type=3&theater                             1/1
